



EXHIBIT 10.2
SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT




THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED REVOLVING CREDIT AND TERM
LOAN AGREEMENT (this “Amendment”), is made and entered into as of June 12, 2017,
by and among Fox Factory Holding Corp., a Delaware corporation (“FFH”), Fox
Factory, Inc., a California Corporation (“FF”), and ST USA Holding Corp., a
Delaware corporation (“ST USA” and together with FFH and FF, each a “Borrower”
and, collectively, the “Borrowers”), the other Loan Parties party hereto, the
several banks and other financial institutions party hereto (collectively, the
“Lenders”) constituting the “Required Lenders” under the Credit Agreement (as
defined below) and SUNTRUST BANK, in its capacity as Administrative Agent for
the Lenders (the “Administrative Agent”).


W I T N E S S E T H:


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
a certain Second Amended and Restated Revolving Credit and Term Loan Agreement,
dated as of May 11, 2016, as amended by that certain First Amendment to Second
Amended and Restated Revolving Credit and Term Loan Agreement dated as of August
11, 2016 (as further amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement), pursuant to which the Lenders have made certain financial
accommodations available to the Borrowers;
WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders and the
Administrative Agent agree as follows:


1.Amendments.
(a)    Section 1.1 of the Credit Agreement, “Definitions”, is hereby amended by
deleting the definitions of “Consolidated Net Leverage Ratio” and “Permitted
Third Party Bank” in their entirety and inserting the following in lieu thereof:


“Consolidated Net Leverage Ratio” shall mean, as of any date, the ratio of (i)
Consolidated Total Indebtedness minus unrestricted cash and cash equivalents
located in the United States to (ii) Consolidated EBITDA for the four
consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements are required to have been delivered under this
Agreement.


“Permitted Third Party Bank” shall mean Comerica, Southern Michigan Bank &
Trust, Bank of America, N.A. and any other bank or other financial institution
that has been approved by the Administrative Agent, such approval not to be
unreasonably withheld or delayed, with whom any Loan Party maintains a
Controlled Account.”




(b)    Section 1.1 of the Credit Agreement, “Definitions”, is hereby further
amended by inserting the following definitions in appropriate alphabetical order
therein:


“Controlled Accounts” shall have the meaning set forth in Section 5.10(a).


“Second Amendment Effective Date” shall mean June __, 2017.


(c)    Section 2.12 of the Credit Agreement, “Mandatory Prepayments”, is hereby
amended by deleting subsection (a) thereof in its entirety and inserting the
following in lieu thereof:


“(a)    Immediately upon receipt by the Borrowers or any of their Subsidiaries
of any proceeds of any sale or disposition by the Borrowers or any of their
Subsidiaries of any of their assets (other than to another Loan Party), or any
proceeds from any casualty insurance policies or eminent domain, condemnation or
similar proceedings, in each case in an aggregate amount exceeding $2,000,000,
the Borrowers shall prepay the Obligations in an amount equal to all such
proceeds, net of commissions and other reasonable and customary transaction
costs, fees and expenses properly attributable to such transaction and payable
by the Borrowers in connection therewith (in each case, paid to non-Affiliates);
provided that the Borrowers shall not be required to





--------------------------------------------------------------------------------





prepay the Obligations with respect to (i) proceeds from the sales of assets in
the ordinary course of business, and (ii) proceeds from casualty insurance
policies or eminent domain, condemnation or similar proceedings that are
reinvested in assets then used or usable in the business of the Borrowers and
their Subsidiaries within 180 days following receipt thereof, so long as such
proceeds are held in Controlled Accounts at SunTrust Bank or a Permitted Third
Party Bank until reinvested. Any such prepayment shall be applied in accordance
with subsection (c) of this Section.”
(d)    Section 5.1 of the Credit Agreement, “Financial Statements and Other
Information”, is hereby amended by deleting subsection (c) thereof in its
entirety and inserting the following in lieu thereof:


“(c)     as soon as available and in any event within 30 days after the end of
each calendar month, copies of the most recent bank statement for each account
maintained in the United Sates (other than (i) accounts established and
maintained solely for the purpose of funding payroll, payroll taxes, withholding
taxes, workman’s compensation and other compensation and benefits to employees
and other fiduciary accounts and (ii) Controlled Accounts at SunTrust Bank) that
is not subject to a Control Account Agreement;”
(e)    Section 5.10 of the Credit Agreement, “Cash Management”, is hereby
amended by deleting subsection (a) thereof in its entirety and inserting the
following in lieu thereof:


“(a)    maintain all cash management and treasury business with SunTrust Bank or
a Permitted Third Party Bank, including, without limitation, all deposit
accounts, disbursement accounts, investment accounts and lockbox accounts (such
accounts referred to as “Controlled Accounts”); upon the request of the
Administrative Agent, the Borrowers shall cause each Controlled Account
maintained at a Permitted Third Party Bank (other than (i) accounts established
and maintained solely for the purpose of funding payroll, payroll taxes,
withholding taxes, workman’s compensation and other compensation and benefits to
employees and other fiduciary accounts, and (ii) any accounts in the U.S. with
amounts on deposit that do not individually exceed $100,000 at any time) to be
subject to a first priority Lien to the Administrative Agent, on behalf of the
Secured Parties, pursuant to a Control Account Agreement;”


2.Adjustment to Applicable Margin. The Borrowers have requested that the
Applicable Margin for the period of January 1, 2017 through the Second Amendment
Effective Date (the “Adjustment Period”) be recalculated to give retroactive
effect to the amendment to the definition of Consolidated Net Leverage Ratio as
set forth herein as of January 1, 2017 and any reduction in the interest expense
for such period be credited against interest payable to the Lenders after the
Second Amendment Effective Date (the “Applicable Margin Adjustment”). Each
Lender hereby agrees to the requested Applicable Margin Adjustment and
authorizes the Administrative Agent to reduce future interest payments due to
such Lender hereunder in an amount equal to the Applicable Margin Adjustment,
which shall be applied to each Lender based on its Pro Rata Share of the
outstanding Loans during the Adjustment Period.


3.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the Lenders hereunder, it is understood and agreed that this Amendment shall not
become effective, and the Borrowers shall have no rights under this Amendment,
until the Administrative Agent shall have received (i) reimbursement or payment
of its reasonable costs and expenses incurred in connection with this Amendment
or the Credit Agreement (including reasonable fees, charges and disbursements of
King & Spalding LLP, counsel to the Administrative Agent), and (ii) executed
counterparts to this Amendment from the Borrowers, each of the Guarantors and
the Required Lenders.
 
4.Representations and Warranties. To induce the Lenders and the Administrative
Agent to enter into this Amendment, each Loan Party hereby represents and
warrants to the Lenders and the Administrative Agent:


(a)    Each Borrower and each of their Subsidiaries (i) is duly orga-nized,
validly existing and in good standing as a corporation, partnership, limited
liability company or other organization under the laws of the jurisdiction of
its organization, (ii) -has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect;


(b) The execution, delivery and performance by each Loan Party of this Amendment
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or member
action;







--------------------------------------------------------------------------------





(c)    The execution, delivery and performance by the Loan Parties of this
Amendment (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect or maintain perfection of the Liens created under the Loan
Documents, (ii) will not violate any Requirement of Law applicable to any
Borrower or any of their Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (iii) will not violate or result in a default under any
Contractual Obligation of any Borrower or any of their Subsidiaries or any of
their assets or give rise to a right thereunder to require any payment to be
made by any Borrower or any of their Subsidiaries and (iv) will not result in
the creation or imposition of any Lien on any asset of any Borrower or any of
their Subsidiaries, except Liens (if any) created under the Loan Documents,
except in the case of clauses (ii) and (iii) those the failure of which could
not reasonably be expected to have a Material Adverse Effect;


(d)    This Amendment has been duly executed and delivered by each Loan Party
and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against it in accordance with its terms except as the enforceability
hereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity; and


(e)    After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement and the other Loan Documents are true and
correct in all material respects, and no Default or Event of Default has
occurred and is continuing as of the date hereof.


5.Reaffirmations and Acknowledgments.


(a)    Reaffirmation of Guaranty. Each Guarantor consents to the execution and
delivery by the Borrowers of this Amendment and jointly and severally ratifies
and confirms the terms of the Guaranty and Security Agreement with respect to
the indebtedness now or hereafter outstanding under the Credit Agreement as
amended hereby and all promissory notes issued thereunder. Each Guarantor
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of the Borrowers to the
Lenders or any other obligation of the Borrowers, or any actions now or
hereafter taken by the Lenders with respect to any obligation of the Borrowers,
the Guaranty and Security Agreement (i) is and shall continue to be a primary
obligation of the Guarantors, (ii) is and shall continue to be an absolute,
unconditional, joint and several, continuing and irrevocable guaranty of
payment, and (iii) is and shall continue to be in full force and effect in
accordance with its terms. Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Guarantors under the Guaranty and Security Agreement.


(b)    Acknowledgment of Perfection of Security Interest. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.


6.Effect of Amendment. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders and the
Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of or a consent to any provision of the Credit Agreement.
This Amendment shall constitute a Loan Document for all purposes of the Credit
Agreement.


7.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.


8.No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement or an accord and
satisfaction in regard thereto.


9.Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.


10.Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.





--------------------------------------------------------------------------------







11.Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.


12.Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotia-tions or agreements, whether written or oral, with respect
thereto.


[Signature Pages To Follow]









































































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrowers and the Guarantors, by their
respective authorized officers as of the day and year first above written.






BORROWERS:


FOX FACTORY HOLDING CORP.


                            
By: _/s/ Zvi Glasman_____________________
Name: Zvi Glasman
Title: Chief Financial Officer and Treasurer


                            
FOX FACTORY, INC.


                            
By: _/s/ Zvi Glasman_____________________
Name: Zvi Glasman
Title: Chief Financial Officer


                            
ST USA HOLDING CORP.


                            
By: _/s/ Mark Meldrum___________________
Name: Mark Meldrum
Title: President
                    
GUARANTOR:




RFE Holding (US) Corp.


                            
By: _/s/ Zvi Glasman_____________________
Name: Zvi Glasman
Title: Chief Financial Officer














































[Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit and Term Loan Agreement]





--------------------------------------------------------------------------------









LENDERS:


SUNTRUST BANK, individually and as Administrative Agent


By: /s/ Min Park    
Name: Min Park
Title: Vice President


































































































[Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit and Term Loan Agreement]





--------------------------------------------------------------------------------





                            
FIFTH THIRD, AN OHIO BANKING CORPORATION,
as a Lender


By: /s/ Margaret Sigler    
Name: Margaret Sigler
Title: Managing Director






































































































[Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit and Term Loan Agreement]





--------------------------------------------------------------------------------









BANK OF AMERICA, N.A., as a Lender


By: /s/ Russell McClymont    
Name: Russell McClymont
Title: Senior Vice President






































































































[Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit and Term Loan Agreement]





--------------------------------------------------------------------------------









U.S. BANK NATIONAL ASSOCIATION, as a Lender


By: /s/ Jason Nadler    
Name: Jason Nadler
Title: Managing Director






































































































[Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit and Term Loan Agreement]





--------------------------------------------------------------------------------







HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender


By: /s/ Vanessa Printz    
Name: Vanessa Printz
Title: Senior Vice President






































































































[Signature Page to Second Amendment to Second Amended and Restated Revolving
Credit and Term Loan Agreement]



